Citation Nr: 1520057	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the lumbar spine; currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing held before the undersigned in March 2015.  A transcript of the hearing has been associated with the claims file.

The Veteran had also disagreed with the denial of an increased rating for chronic allergic rhinitis.  See Notice of Disagreement dated July 29, 2009.  This issue was adjudicated in the March 2011 statement of the case (SOC) (and May 2012 supplemental SOC); however, in his May 2011 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals), the Veteran specifically limited his appeal to the matter of an increased rating for his lumbar spine disability.  Thus, the matter of an increased rating for chronic allergic rhinitis is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his March 2015 hearing, the Veteran testified that his service-connected back disability has increased in severity.  He was last afforded a VA spine examination in June 2009.  In light of the length of the intervening period since the June 2009 examination and the allegation of increased disability, a contemporaneous examination addressing the nature and extent of his lumbar spine disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  During the March 2015 hearing, the Veteran also reported that his service-connected lumbar spine degenerative arthritis is productive of bilateral lower extremity neurologic symptoms.  His neurologic complaints must be addressed on remand.  Finally, the Veteran testified that he receives ongoing VA treatment for his back complaints.  Reports of such treatment must be secured (the most recent VA treatment records are dated in January 2011).  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received, to specifically include treatment records dated after January 2011.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the current orthopedic and neurological manifestations of his lumbar spine degenerative arthritis.  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should delineate all symptomatology associated with, and the current severity of, the lumbar spine.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed for this purpose, if possible.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




